Citation Nr: 0603150	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by loss of memory and concentration, to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by joint and muscle aches and pain, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by chronic fatigue, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by sexual dysfunction, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by shortness of breath, to include as due to an 
undiagnosed illness.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 to May 1986, 
from January 1991 to May 1991, and from December 1995 to 
September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a current chronic disability manifested 
by loss of memory and concentration.

2.  The veteran's complaints of joint and muscle aches and 
pain of the back have been attributed to arthritis.  The 
competent medical evidence of record does not demonstrate 
that arthritis of the spine is causally related to any 
incident of the veteran's active military service.

3.  The veteran's symptoms of joint and muscle aches and pain 
of the elbow, hip, and knees, and chronic fatigue have been 
diagnosed as fibromyalgia, which has been determined to be a 
medically unexplained chronic multisymptom illness.

4.  The competent evidence of record does not demonstrate 
that the veteran has a current chronic disability manifested 
by sexual dysfunction.

5.  The competent evidence of record does not demonstrate 
that the veteran has a current chronic disability manifested 
by shortness of breath.


CONCLUSIONS OF LAW

1.  A disability manifested by loss of memory and 
concentration, including as due to an undiagnosed illness, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).

2.  A low back disability was not incurred in, or aggravated 
by, active service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2005).

3.  Fibromyalgia, claimed as a disability manifested by joint 
and muscle aches and pain and chronic fatigue, including as 
due to an undiagnosed illness, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2005).

4.  A disability manifested by sexual dysfunction, including 
as due to an undiagnosed illness, was not incurred in, or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2005).

5.  A disability manifested by shortness of breath, including 
as due to an undiagnosed illness, was not incurred in, or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a November 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's November 2002 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the April 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board observes that the veteran has asserted that he did 
not receive the November 2002 VCAA notification.  However, a 
review of the claims file reflects that the RO sent the 
letter to the address provided to it by the veteran in his 
September 2002 compensation application.  Moreover, there is 
no evidence in the claims file that such letter was returned 
as undeliverable.  Therefore, the Board finds that the 
presumption of regularity applies.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992).   

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  In this case, no clear 
evidence to the contrary has been presented with which to 
rebut the presumption of regularity.  It is therefore 
presumed that a copy of the VCAA notification was sent to the 
veteran at his most recent address of record.  A statement 
such as the veteran's, standing alone, is not sufficient to 
rebut the presumption of regularity.  Moreover, in connection 
with the mailing of correspondence and the presumption of 
regularity in the administrative process, the Court has held 
that VA may rely on the "last known address" shown of record, 
see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), 
and that the burden is on the appellant to keep VA apprised 
of his or her whereabouts; if he or she does not do so, there 
is no burden on the part of the VA to "turn up heaven and 
earth to find [the appellant]," see Hyson v. Brown, 5 Vet. 
App. 262 (1993).  To the extent that the veteran is 
challenging VA to "prove" that she did not receive a copy of 
the November 2002 VCAA notification, as a matter of law it is 
the veteran who must rebut the presumption of regularity.  
See Ashley, supra, and Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The veteran has not done so.

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, private 
treatment records, as well as VA treatment and examination 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Undiagnosed illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2005).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2005).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

Where laws or regulations change after a claim has been filed 
and before the administrative or judicial process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the veteran is entitled to 
consideration of his claimed fibromyalgia and chronic fatigue 
under the provisions governing undiagnosed illness.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i) 
(2005).

Analysis

The veteran, who served in the Southwest Asia theater of 
operations during the Persian Gulf War from January 1991 to 
April 1991, seeks service connection for a variety of 
physical complaints, including chronic fatigue, loss of 
memory and concentration, joint and muscle aches and pains, 
shortness of breath, and sexual dysfunction.  He primarily 
contends that service connection is warranted under 
regulatory provisions governing undiagnosed illness in 
Persian Gulf War veterans.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2005), which have been discussed in 
detail above.



1.  Loss of Memory and Concentration

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
disability manifested by loss of memory and concentration, to 
include as due to an undiagnosed illness.  The evidence of 
record reflects that the veteran first complained of 
experiencing memory problems in a September 2002 VA 
outpatient treatment record and was given a diagnosis of 
memory loss.  However, the Board observes that the examiner 
appears to have based such diagnosis solely on the veteran's 
report and, therefore, such medical diagnosis is not 
probative, competent medical evidence.  The Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, Dolan v. Brown, 9 Vet. App. 358 (1998), and 
restating a patient's oral history is not a valid medical 
opinion of etiology.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Moreover, on his VA Persian Gulf Examination in 
November 2002, the examiner reported that the veteran was a 
good historian and that he showed good memory.  He further 
indicated that no pyschiatric abnormality was noted.  
Therefore, the Board finds that evidence of record does not 
establish that the veteran currently has a chronic disability 
that is manifested by loss of memory or concentration.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
case where such incidents have resulted in a disability.  See 
38 U.S.C.A. §§ 1110, 1131.  

In this regard, the veteran's service medical records do not 
show any treatment for memory loss.  Moreover, as previously 
noted, the competent evidence of record does not demonstrate 
that the veteran has a medically diagnosed disability that is 
manifested by memory loss which can otherwise be linked to 
the veteran's active duty services.  Therefore, a grant of 
service connection on a direct basis is not appropriate, to 
include under the provisions of 38 C.F.R. § 3.317. 

In conclusion, although the veteran asserts that he currently 
experiences a chronic disability manifested by loss of memory 
and concentration, he is not competent to provide an opinion 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran currently has an illness manifested by loss of memory 
and concentration that is related to an undiagnosed illness 
or any other incident of the veteran's active military 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2005), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a disability manifested by 
loss of memory and concentration, to include as due to an 
undiagnosed illness.

2.  Joint and Muscle Aches and Pains

Muscle and joint pain are included in the list of signs or 
symptoms provided in 38 C.F.R. § 3.317.  The record reflects 
that the veteran has complained of experiencing muscle and/ 
or joint pain, particularly in his back, elbows, hips, and 
knees since his a September 2002 VA outpatient treatment 
examination. 

A.  Low Back

With respect to the veteran's complaints of back pain, the 
Board finds that such symptomatology has not resulted in a 
disability that can be said to be "undiagnosed" and that the 
objective medical evidence reveals that these symptoms can be 
attributed to a known clinical diagnosis.  In this regard, x-
rays taken in November 2002 demonstrated that the veteran had 
mild arthritis in his lumbosacral spine.  Similarly, the 
veteran was diagnosed with mild osteoarthritis of the spine 
in VA outpatient treatment records dated from April 2003 to 
February 2004.  Thus, as there is, of record, medical 
evidence attributing the veteran's symptoms to a clinically 
diagnosed disorder, the requirements for entitlement to 
service connection under the provisions of 38 C.F.R. § 3.317 
have not been met.

The Board also finds that service connection is not warranted 
for arthritis.  In this regard, although the record 
establishes that the veteran has a current arthritis 
disability, his contemporaneous service medical records do 
not show any treatment for arthritis in service.  In fact, on 
his March 1991 separation examination, the veteran denied a 
history of swollen or painful joints and the examiner 
reported that the veteran's upper extremities were normal.  
Moreover, there is no competent medical opinion of record 
that etiologically relates the veteran's current arthritis to 
any incident of service.  Therefore, in the absence of any 
evidence to the contrary the Board must conclude that service 
connection is not warranted on a direct basis.

The record also does not demonstrate that the veteran's 
arthritis manifest itself to a degree of 10 percent or more 
within a year of the date of termination of his period of 
service.  As noted above, the first reported clinical 
diagnosis of arthritis was in November 2002, which was many 
years after service.  Therefore, the Board finds that a grant 
of service connection on a presumptive basis is not 
warranted.

In conclusion, although the veteran asserts that his current 
arthritis is related to his military service, the negative 
evidence of record is of greater probative value than the 
statements in support of his claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2005), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis.

B.  Elbow, Hip, Knee Pain, and Chronic Fatigue

The Board, however, notes that in addition to complaints of 
joint and muscle pain in the back, the veteran has also 
complained of generalized joint pain, particularly in his 
elbows, hip, and knees since November 2002.  The record also 
reflects that he, in an April 2003 VA outpatient treatment 
report, complained of the inability to have refreshing sleep, 
and of having fatigue during the day.  A review of the record 
demonstrates that physicians have associated such 
symptomology with fibromyalgia, which, as noted above, is an 
illness that has been listed under 38 C.F.R. § 3.317 as a 
qualifying chronic disability.  In this regard, the record 
reflects that in April 2003, a VA physician, after an 
examination of the veteran in which she reported the 
veteran's complaints of non refreshing sleep and fatigue 
during the day, and noted that the veteran had positive 
trigger points for fibromyalgia, and no evidence of any 
inflammatory joint disease, diagnosed him with fibromyalgia 
that was possibly triggered by his experience in the Gulf 
War.  On the same day, another VA physician, after indicating 
that she had examined the veteran, and noting that the 
veteran woke early, had non-refreshing sleep, myalgias, and 
tender trigger points, concurred the previous examiner's 
diagnosis of fibromyalgia.  The Board notes that in February 
2003 another VA examiner indicated that he did not believe 
that the veteran had fibromyalgia.  However, the Board 
observes that such examiner did not provide any clinical 
reasons or bases for his opinion and as such, finds that such 
opinion is not competent, probative medical evidence.  

According to the applicable rating criteria for fibromyalgia, 
symptoms that are controlled by continuous medication warrant 
a 10 percent evaluation.  38 C.F.R. § 4.71(a)(Diagnostic Code 
5025)(2005).  In this regard, the VA outpatient treatment 
records reflect that since April 2003, the veteran has been 
prescribed and continuously taking indomethacin, flexeril, 
nortriptyline, and/or citalopram to control his symptoms.  
Thus, based on these findings, the Board is satisfied that 
the veteran's fibromyalgia has manifested to degree of 10 
percent or more prior to December 31, 2006.  Accordingly, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a grant of service connection is warranted 
for fibromyalgia.

3.  Sexual Dysfunction

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
disability manifested by sexual dysfunction, to include as 
due to an undiagnosed illness.  The Board notes that the 
evidence of record, including the veteran's service medical 
records, do not demonstrate that the veteran has ever 
complained of, been diagnosed with, or treated for sexual 
dysfunction or an illness manifested by sexual dysfunction.  
As previously stated, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Therefore, 
in the absence of competent, objective medical evidence of 
signs or symptoms of evidence of sexual dysfunction, the 
Board must conclude that service connection is not warranted, 
to include under the provisions of 38 C.F.R. § 3.317. 

In conclusion, although the veteran asserts that he has a 
current chronic disability that is manifested by sexual 
dysfunction that is due to an undiagnosed illness, he is not 
competent to provide an opinion requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has a current disability 
manifested by sexual dysfunction that is related to an 
undiagnosed illness or any other incident of his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2005), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a disability 
manifested by sexual dysfunction, to include as due to an 
undiagnosed illness.

4.  Shortness of Breath

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
disability manifested by shortness of breath, to include as 
due to an undiagnosed illness.  In this regard, the evidence 
of record fails to demonstrate that the veteran currently 
suffers from a current pulmonary or respiratory disability or 
has a chronic disability that is manifested by shortness of 
breath.  The veteran's service medical records do not reflect 
that he ever complained of experiencing shortness of breath 
or any other respiratory or pulmonary disability.  Indeed, 
the record demonstrates that the veteran initially complained 
of experiencing occasional shortness of breath in a September 
2002 VA outpatient treatment record.  However, the examiner 
reported that the veteran's lungs were clear to auscultation.  
Similarly, in a November 2002 VA Persian Gulf Examination, 
the veteran again complained of experiencing occasional 
shortness of breath.  However, the examiner reported that the 
veteran's lungs were clear to auscultation, he had good chest 
wall movement, and that no shortness of breath was noted.  A 
chest x-ray was taken in conjunction with the examination and 
the radiologist reported that there was no evidence of acute 
cardiopulmonary process and that calcifications was seen in 
the lungs from old granulomatous disease.  Additionally, the 
record reflects that in April 2003, the veteran underwent 
pulmonary function testing for complaints of shortness of 
breath with a private pulmonary specialist.  The examiner 
reported that the veteran's test was within normal limits.  
(However, the Board observes that the record reflect that a 
few days after the testing, the examiner prescribed Advair 
for the veteran).  It is significant to point out that in 
February 2004, a VA examiner indicated that because the 
veteran's chest x-ray was negative, his pulmonary functioning 
testing was negative for any significant lung disease to 
cause shortness of breath, and he was a non-smoker, that 
there was no physiological reason for his shortness of 
breath.  Therefore, in light of the above findings, the Board 
must conclude that the veteran does not currently have a 
pulmonary or respiratory disability that is manifested by 
shortness of breath.  Again, the Board emphasizes that 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  Therefore, in the 
absence of competent, objective medical evidence of signs or 
symptoms of shortness of breath, the Board concludes that 
service connection is not warranted, to include under the 
provisions of 38 C.F.R. § 3.317.

In conclusion, although the veteran asserts that he has a 
current chronic disability manifested by shortness of breath 
disability, that is due to an undiagnosed illness, he is not 
competent to provide an opinion requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2005), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for shortness of breath, to include as due to an 
undiagnosed illness.


ORDER

1.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to an 
undiagnosed illness is denied.

2.  Entitlement to service connection for fibromyalgia as due 
to an undiagnosed illness, is granted.

3.  Entitlement to service connection for a disability 
manifested by sexual dysfunction, to include as due to an 
undiagnosed illness, is denied.

4.  Entitlement to service connection for a disability 
manifested by shortness of breath, to include as due to an 
undiagnosed illness, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


